Citation Nr: 0204126	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In August 2000, the Board 
remanded the case to the RO for further development, 
specifically for the RO to afford the veteran an examination 
to determine the nature, severity and etiology of his current 
hepatitis.  The RO complied with the instructions of the 
remand by providing the veteran a VA examination in October 
2000; an addendum to the examination report was completed in 
May 2001. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The evidence of record establishes that the veteran's 
hepatitis is attributable to 
his intravenous drug use.


CONCLUSION OF LAW

The veteran's hepatitis was incurred as the result of his 
abuse of drugs and was not incurred in the line of duty.  See 
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the June 1998 rating decision, 
February 1999 statement of the case, and June 1999 and 
December 2001 supplemental statements of the case 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran of 
the evidence and criteria necessary to substantiate his 
service connection claim.  Further, the Board finds that the 
VCAA was specifically considered by the RO in the December 
2001 supplemental statement of the case.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims files contain all relevant medical 
records, including the veteran's service medical records and 
VA treatment records.  The veteran was notified of the 
evidence needed to substantiate his claim and did not 
indicate that he wished to send in more evidence or reference 
any unobtained evidence that might aid his claim.  As noted 
above, the veteran was provided VA examinations related to 
this claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease incurred in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The service medical records indicate that the entrance 
examination in September 1968 was negative for any findings 
of hepatitis.  In October 1971, the veteran visited sick call 
due to a fear of hepatitis.  The October 1971 clinical record 
noted that the veteran stated that he had a history of 
intravenous drug use twice and took drugs while in Vietnam.  
He was hospitalized for 13 days through early November 1971 
and was instructed not to share personal toilet items.  
Following a series of enzyme studies, the veteran was 
diagnosed as having hepatitis, suspect serum.  A. narrative 
summary record from November 1971 noted that the veteran 
abused drugs on two occasions, both within the past year.  
The veteran stated that he had used equipment to shoot speed 
the second time from a friend who had hepatitis.  The 
November 1971 narrative summary record confirmed the 
diagnosis of hepatitis, suspect serum; improper use of drugs. 

A VA outpatient record from July 1981 noted the veteran's 
history of using speed, marijuana and opium for one year 
while in service (1969-1970) and continuing for three more 
years.  An August 1981 VA medical record noted the veteran as 
having a history of using heroin in Vietnam, but discontinued 
use in 1974.  The August 1981 VA medical record indicated 
that the veteran was currently using speed once a month, 
smoking marijuana daily and drinking at least one case of 
beer each day.  He was diagnosed as having alcohol abuse and 
entered an alcohol treatment program.  A September 1985 
medical record noted the veteran as having serum hepatitis; 
related to drug abuse "speed" in 1971.  

A Psychosocial Assessment and treatment plan dated in January 
1994 noted that the veteran's military history included 
heavily using a variety of drugs in Vietnam.  In February 
1994, the veteran was diagnosed as being alcohol and 
Benzodiazepine dependent.  Laboratory tests showed that the 
hepatitis screen was positive for hepatitis B surface 
antibody.  An outpatient treatment record dated in March 1996 
found the veteran hepatitis C AB-reactive and referred the 
veteran to a liver/GI physician to review for possible 
hepatitis C.  An April 1996 clinical record found mild 
elevation of SGOT; OT/PT ratio was not indicative of viral 
process.  No further management was undertaken at that time.  

A clinical record dated in August 1996 showed that the 
veteran was hepatitis C antibody-positive and a treatment 
plan was initiated.  A February 1997 clinical record revealed 
that the veteran noted a history of intravenous drug use, no 
blood transfusions, tattoos in 1969 and alcohol use for 25 
years.  An ultrasound of the abdomen in April 1997 was 
unremarkable.  A liver biopsy conducted in April 1997 
revealed significant and universal portal infiltrates by 
mononuclear cells.  The diagnosis was chronic viral hepatitis 
consistent with hepatitis C; portal fibrosis (moderate); no 
stainable iron.  A May 1997 clinical record noted that the 
veteran needed assessment and evaluation to see if he would 
be a candidate for Ribavirin/Interferon therapy.  A clinical 
record dated in November 1997 noted chronic hepatitis C, but 
no reference to hepatitis B.     

The veteran's claim to establish service connection for 
hepatitis was filed in March 1998.

A May 1998 VA examination indicated that the veteran had a 
history of an episode of jaundice requiring hospitalization 
in 1979, most likely secondary to hepatitis B.  The veteran's 
main complaint was lack of energy.  The veteran had no 
history of blood transfusion, but had had intervenous drug 
abuse as well as tattoos.  Examination revealed that the 
veteran's abdomen was soft, nontender.  The spleen tip was 
not palpable, and there were no ascites.  Laboratory data 
from a liver biopsy showed chronic hepatitis consistent with 
hepatitis C as well as portal fibrosis.  The veteran had a 
hepatitis profile done, finding that he had B surface antigen 
negative, B surface antibody positive, as well as B cor 
antibody positive.  Hepatitis A antigen was negative.  
Hepatitis C antibody was positive.  The diagnosis was 
hepatitis B as well as hepatitis C.  The veteran was being 
evaluated in the clinic for possible Interferon therapy.  

The veteran received Ribavirin/Interferon therapy from July 
1998 through December 1999.  A clinical record in December 
1999 indicated that the veteran was in for his last visit of 
Ribavirin/Interferon therapy.  The veteran stated that he 
felt well and had higher energy.  A clinical record in April 
2000 noted that the veteran completed his therapy the 
previous fall and felt well.  

A VA examination was given in October 2000.  The examiner 
stated that the medical chart was not reviewed and lab 
reports were checked in the computer.  The veteran stated 
that he was found to have hepatitis C six years ago, but 
stated that he had had hepatitis for almost 30 years.  He 
complained that he felt tired, but did not complain of any 
hematemesis, melena, or signs or symptoms of encephalopathy.  
The veteran was noted as having no history of blood 
transfusion and had not been exposed to blood.  He had a 
history of intravenous drug abuse and also had tattoos on the 
body.  Examination revealed no acute stress.  The abdomen was 
soft, and the liver size was normal.  The diagnosis was that 
the veteran had hepatitis C, which was confirmed by hepatitis 
C quantitative PCR in December 1999.  The veteran failed 
treatment of Ribavirin/Interferon therapy in the past.  The 
veteran continued to have elevated liver enzymes with 
elevated ALT.  The veteran did not have any stigmata of 
chronic liver disease or cirrhosis, but his liver biopsy was 
consistent with chronic viral hepatitis.  

The October 2000 VA examiner submitted an addendum to the 
examination report in May 2001.  The addendum noted that the 
physician reviewed the service medical records and post-
service medical records.  According to the examiner, the 
service medical records showed a discharge summary from 
November 1971 that the veteran shot speed, and presented with 
acute hepatitis with elevated AST and ALT.  From that 
history, it was also revealed that the veteran used his 
friend's equipment, who had hepatitis.  After reviewing the 
medical records, it was the examiner's opinion that the 
veteran's likely cause for hepatitis C was intravenous drug 
abuse.  The examiner went on to say that it was also possible 
that the hepatitis in service was also hepatitis C and since 
then, the veteran had had chronic hepatitis C.  However, 
there was no way to prove that the hepatitis at that time was 
the same hepatitis that the veteran currently had, as there 
were no tests for hepatitis C available at that time.                   

At a personal hearing in May 1999, the veteran testified that 
he was diagnosed with hepatitis in 1971.  He spent 30 days in 
the hospital at Ft. Leonard Wood during service.  He was 
currently being treated at a VA medical center.  The first 
time he received treatment after service for hepatitis was in 
1996.  The veteran stated that he started doing speed in 
Vietnam because he had custody of his son and was pulling 
extra guard duty to make extra money.  He wanted to divorce 
his wife, who gave him custody of his son while he was in 
Vietnam.  He was under a lot of pressure, working 16-17 hours 
a day.  He said that he shot speed only twice.  The first 
time he shot speed was in Vietnam and the second time was 
while he was AWOL.  He denied using a needle from someone he 
knew had hepatitis.  When he shot speed in Vietnam, he used a 
new syringe.      

Upon review, the Board acknowledges that the veteran is 
currently suffering from hepatitis B and C.  The Board 
further acknowledges that the veteran acquired hepatitis in 
service, although the medical records are unclear as to 
whether the veteran acquired hepatitis B or C, or both, in 
service.  Nevertheless, the preponderance of the evidence 
supports the conclusion that the veteran acquired hepatitis 
in service as a result of his abuse of drugs.  Evidence to 
support this conclusion includes service medical records 
showing that in November 1971, shortly before the veteran's 
discharge from service, the veteran stated that he had a 
history of intravenous drug use twice while in Vietnam.  The 
veteran stated that he had used equipment to shoot speed the 
second time from a friend who had hepatitis.  The November 
1971 clinical record concluded that the veteran's hepatitis 
was the result of improper use of drugs.  VA records noted 
that the veteran's military history included using a variety 
of drugs heavily in Vietnam, including intravenous drugs, and 
the continued use of speed, marijuana, heroin and opium for 
three more years after service.  The veteran had no history 
of blood transfusions.  VA examination in May 2001 found that 
the veteran's likely cause for hepatitis C was intravenous 
drug abuse.  There was also no medical evidence indicating 
that the hepatitis acquired in service was caused by tattoos, 
blood transfusions, or anything other than drug abuse.     

Based on the medical evidence in this case, the Board finds 
that the veteran did in fact use intravenous drugs while in 
service.  Moreover, within the context of medical evidence 
presented, the using of intravenous drugs caused the veteran 
to acquire hepatitis in service.  Therefore, it may be 
reasonably concluded that this disability resulted from the 
veteran's abuse of drugs.  The law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from willful misconduct, 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a).  

The fact that the May 2001 VA examination report stated that 
there was no way to prove that the hepatitis noted in service 
was the same as the veteran's current hepatitis C has no 
bearing on the Board's ultimate determination.  The hepatitis 
in service, whether it was hepatitis B or C, or both, was 
caused by the abuse of drugs. Moreover, the Board notes that 
while the May 2001 VA examination did not specifically 
address the etiology of the veteran's current hepatitis B 
disease, the medical evidence clearly shows that the 
veteran's hepatitis acquired in service was caused by the 
abuse of drugs and, therefore, service connection cannot be 
established.      

It should be noted that a veteran is permitted to receive 
compensation for a drug abuse disability acquired as 
secondary to or as a symptom of a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, in this case, the veteran is not service 
connected for any disability and, thus, the holding in Allen 
does not apply here.

In reaching this decision, the Board has considered and 
evaluated the contentions and the oral testimony provided by 
the veteran in May 1999.  The Board observes that the veteran 
claimed that he shot speed twice while in service; the first 
time was in Vietnam and the second time was while he was 
AWOL.  He recalled that he used a new syringe the time he 
shot speed in Vietnam and denied using a needle from someone 
he knew had hepatitis.  The veteran's service medical records 
indicate that he admitted himself into sick call for fear of 
having hepatitis and then informed his examiner that he used 
equipment to shoot speed from a friend who had hepatitis.  In 
addition, the veteran' post-service medical records reflect 
that the veteran used a variety of drugs heavily in Vietnam, 
including heroin, opium, speed and marijuana.  The medical 
records from service and post-service are inconsistent with 
the veteran's testimony in May 1999.  Thus, given the 
inconsistencies between the veteran's belated lay evidence 
and the other evidence of record, the Board finds that the 
veteran's more recent lay evidence lacks credibility and is 
of little probative value as to the issue of entitlement to 
service connection for hepatitis.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to independently assess the credibility and weight 
of the evidence before it); See also Fed. R. Evid. 803(4) 
(Statements made to a physician for purposes of diagnosis and 
treatment are trustworthy because of the patient's strong 
motivation to be truthful).  As such, service connection for 
hepatitis is denied.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis.  In reaching this conclusion, the 
Board acknowledges that under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to 
theadvice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

